Citation Nr: 1315872	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  07-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 1935 to December 1945 and again from April 1946 to August 1955.  He died in May 2006, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a June 2009 decision, the Board denied the claim of entitlement to to service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and remanded the claim back to the Board for compliance with the terms of the Joint Motion.  In a November 2009 decision, the Board vacated the June 2009 Board decision, and denied the claim of entitlement to to service connection for the cause of the Veteran's death.  The appellant appealed this decision to the Court and, based on a Joint Motion, the Court remanded the claim.  By a July 2011 decision, the Board vacated its November 2009 decision and remanded the case for additional development in compliance with the Joint Motion.  In September 2012, the Board remanded the appellant's appeal to obtain another medical opinion.  

The appeal is remanded to the RO


REMAND

The Veteran died in May 2006 at the age of 92.  His death certificate indicates the immediate cause of death was cholangitis; hypertension was listed as a contributing factor.

At the time of his death, service connection was in effect for multiple joint arthritis, to include the lumbar spine, cervical spine, and bilateral shoulders, knees, and hands, rated at 100 percent disabling since July 17, 2000; and residuals of a hemorrhoidectomy rated as noncompensably disabling.  

The appellant claims the Veteran was treated extensively for his arthritis with medications that either caused or accelerated his death.  In an effort to assist the appellant with her claim, the VA has obtained multiple medical opinions to ascertain whether the Veteran's death could be attributed to his service-connected disabilities or medications taken for his service-connected disabilities.  VA has certain legal obligations to both notify and assist an appellant with their claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In the context of a claim for Dependency and Indemnity Compensation benefits, statutory and regulatory notice must include (1) a statement of the conditions, if any, for which service connection was in effect at the time of his or death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation claim based on a previously service-connected disorder; and (3) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation claim based on a disorder not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Prior to the initial decision in this case, the appellant was provided a duty to assist notification letter in July 2006, but that letter did not contain the required information, to include a statement of the conditions for which the Veteran was service connected at the time of his death.  Id.  Corrective action is required.

Accordingly, the case is remanded for the following action:

The appellant must be provided with corrective notice as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include a statement of the disorders that were service-connected at the time of the Veteran's death and an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation claim based on a disorder not yet service-connected.  

2.  Thereafter, the claim of entitlement to service connection for the cause of the Veteran's death must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be issued to the appellant and her attorney.  After they have had an appropriate time to respond, the case must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

